
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Markey submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the
			 Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing disapproval of the decision by
		  the Supreme Court in Sorrell v. IMS Health Inc.
	
	
		Whereas the majority opinion issued by the Supreme Court
			 on June 23, 2011, in Sorrell v. IMS Health Inc., incorrectly applied a
			 heightened First Amendment standard of review to a Vermont statute that
			 lawfully regulated purely economic activity;
		Whereas the Vermont statute’s only negative impact on
			 expression is on the ability of pharmaceutical companies and data-mining
			 companies to develop their sales and marketing strategies, a concern which is
			 far outweighed by the law’s intent to protect privacy, improve public health,
			 lower healthcare costs, and prevent doctors from being unduly influenced in
			 their prescribing habits;
		Whereas the Vermont statute restricted the sale of
			 prescriber-identifying information for marketing or drug promotion purposes
			 when the prescribing physician had not consented to the sale of the
			 information;
		Whereas the Vermont statute did not restrict the sale of
			 prescriber-identifying information for safety related purposes, such as
			 clinical trials and recalls, or health care research;
		Whereas data-mining drives up health care costs, as
			 pharmaceutical companies develop targeted advertising that encourages doctors
			 to prescribe more expensive brand name drugs over alternative options that
			 would be equally effective and more moderately priced;
		Whereas the dissenting opinion in Sorrel stated that
			 The far stricter, specially heightened First Amendment
			 standards that the majority would apply to this instance of commercial
			 regulation are out of place here.;
		Whereas the dissenting opinion in Sorrel stated that
			 The Court has also normally . . . taken account of the need in this area
			 of law to defer significantly to legislative judgment . . . .;
		Whereas the dissenting opinion in Sorrel stated that
			 until today, this Court has never found that the First Amendment
			 prohibits the government from restricting the use of information gathered
			 pursuant to a regulatory mandate—whether the information rests in government
			 files or has remained in the hands of the private firms that gathered
			 it.; and
		Whereas the dissenting opinion in Sorrel stated that the
			 Supreme Court has never previously applied any form of
			 heightened scrutiny in any even roughly similar case.:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)disapproves of the majority opinion in
			 Sorrell v. IMS Health Inc., because it puts prescribers at risk of having their
			 prescriber-identifying information sold without their knowledge or
			 consent;
			(2)believes that the
			 Supreme Court incorrectly applied a heightened First Amendment
			 standard of review to an instance of commercial regulation;
			(3)believes that the
			 negative impact on a pharmaceutical manufacturer’s ability to market their
			 products is outweighed by the interests of patient safety, doctor privacy, and
			 health care costs; and
			(4)believes that the
			 States have the right to regulate the pharmaceutical industry based on what
			 they believe is best for the health and safety of their residents.
			
